Exhibit 10.49

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is entered into by
and between QRS Corporation (together with its officers, directors employees,
representatives, agents, attorneys, investors, shareholders, administrators,
subsidiaries, affiliates, predecessor and successor corporations and assigns,
the “Company”), and Fred L. Ruffin (together with his heirs, executors,
representatives and assigns, “Employee”).

 

WHEREAS, Employee has been employed by the Company;

 

WHEREAS, the Employee’s employment with the Company will terminate on the date
set forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (collectively referred to as the “Parties”) hereby agree as
follows:

 

1. Termination. The Company and Employee acknowledge and agree that Employee’s
separation from the Company is effective September 30, 2003 (the “Termination
Date”).

 

2. Consideration. In consideration for Employee’s release of claims set forth
below and other obligations under this Agreement, the Company and Employee agree
as follows:

 

  (a) The Company will pay Employee Severance Pay in the amount of six (6)
months of Employee’s targeted annual cash compensation totaling $150,000.00 less
applicable withholdings. The Severance Payment will be payable in three (3)
equal installments of $50,000.00 as follows: The first installment will be
payable within fifteen (15) days of the Effective Date of this Agreement; the
second installment will be payable on January 1, 2004; the third installment
will be payable on April 1, 2004.

 

  (b) Should Employee elect to continue group health benefits coverage under
COBRA, the Company will pay for the first six (6) months of Employee’s COBRA
coverage costs.

 

  (c) In addition, should employee elect to continue group health benefits
coverage under COBRA beyond the first six (6) months, the Company will pay for
an additional six (6) months of Employee’s COBRA coverage costs (for a total of
twelve (12) months).

 

Employee acknowledges and agrees that but for his execution of this Agreement,
he would not otherwise be entitled to the benefits described in Paragraph 2(c)
above.

 

3. Stock Option. Employee acknowledges and agrees that any unvested stock
options and/or restricted stock presently issued and outstanding to him will
cease to vest on the Termination Date. Employee agrees that he shall have no
further rights to any shares which remain unvested as of the Termination Date.

 

4. No Other Payments Due. Employee acknowledges and agrees that he has received
all salary, accrued vacation, bonuses, or other such sums due to Employee other
than amounts to be paid and benefits provided pursuant to Paragraph 2 of this
Agreement. In light of the payment by the Company of all wages due, or to become
due to the Employee, the Parties

 

1



--------------------------------------------------------------------------------

further acknowledge and agree that California Labor Code section 206.5 is not
applicable to the Parties hereto. That section provides in pertinent part as
follows:

 

No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.

 

5. Employee Release of Claims. Employee hereby fully and forever releases the
Company from any claim, duty, obligation or cause of action relating to any
matters of any kind, whether known or unknown, suspected or unsuspected, that he
may possess arising from any omissions, acts or facts that have occurred up
until and including the Effective Date of this Agreement including, without
limitation:

 

  (a) any and all claims relating to or arising from Employee’s recruitment and
employment relationship with the Company, and the termination of that
relationship;

 

  (b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company;

 

  (c) any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; breach of the covenant of good faith and
fair dealing, both express and implied; unfair business practices; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage and defamation;

 

  (d) any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act of 1967, and the California Fair
Employment and Housing Act;

 

  (e) any and all claims arising out of wage and hour and compensation laws;

 

  (f) any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination; and

 

  (g) any and all claims for attorney’s fees and costs.

 

Employee agrees that the release set forth in the section shall be and will
remain in effect in all respects as a complete and general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement nor does it abrogate any rights of Employee pursuant to
California Labor Code section 2802.

 

6. Waiver of Unknown or Future Claims. Employee represents that he is not aware
of any claim other than the claims that are released by this Agreement. Employee
acknowledges that he is familiar with the provisions of California Civil Code
section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERlALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

2



--------------------------------------------------------------------------------

Employee, being aware of such code section, agrees to waive any rights he may
have thereunder, as well as under any other state or federal statute or common
law principles of similar effect.

 

7. Confidentiality. Employee agrees to maintain in confidence the existence of
this Agreement, the contents and terms of this Agreement, and the consideration
for this Agreement (hereinafter collectively referred to as “Separation
Information”). Employee agrees to take every reasonable precaution to prevent
disclosure of any Separation Information to third parties, and agrees that there
will be no publicity, directly or indirectly, concerning any Separation
Information. Employee agrees to take precaution to disclose Separation
Information only to those attorneys, accountants, governmental entities, and
family members who have a reasonable need to know of such Separation
Information.

 

8. Non Disparagement. Employee agrees to refrain from any defamation, libel or
slander, or tortious interference with the contracts and relationships of the
Company and its respective officers, directors, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns.

 

9. Nondisclosure of Confidential and Proprietary Information; Nonsolicitation.
Employee agrees that he shall continue to maintain the confidentiality of all
confidential and proprietary information of the Company as provided by the
agreement regarding confidential and proprietary information and ownership of
inventions (the “Confidentiality Agreement”) between the Company and Employee.
Employee agrees that at all times hereafter, in accordance with the terms of the
Confidentiality Agreement and applicable state and federal law, Employee shall
not divulge, furnish or make available to any party any confidential
information, trade secrets, patents, patent applications, price decisions or
determinations, inventions, customers, proprietary information or other
intellectual property rights of the Company, until after such time as such
information has become publicly known otherwise than by act of collusion of
Employee. Employee further agrees that for a 12-month period commencing on the
Termination Date, he will not solicit, recruit, or induce any employee of QRS
Corporation to terminate or alter his employment or consulting relationship with
the Company. Employee further acknowledges and agrees that he has returned or
will have returned all the Company’s property and confidential and proprietary
information in his possession to the Company as of the Termination Date.

 

10. Breach of this Agreement. Employee acknowledges that breach of the
confidential and proprietary information provision contained in Paragraph 9 of
this Agreement would cause the Company to sustain irreparable harm from such
breach, and, therefore, Employee agrees that in addition to any other remedies
which the Company may have for any breach of this Agreement or otherwise,
including termination of the Company’s obligations to provide benefits to
Employee as described in Paragraph 2 of this Agreement, the Company shall be
entitled to obtain equitable relief including specific performance and
injunctions, restraining Employee from committing or continuing any such
violation of this Agreement.

 

11. Non-Admission of Liability. It is expressly understood and agreed that
nothing contained in this Agreement shall constitute or be treated as an
admission of any wrongdoing by the Company nor any admission of Company
liability.

 

3



--------------------------------------------------------------------------------

12. No Filing of Claims. Employee represents and warrants that he does not
presently have on file, and further represents and warrants that he will not
hereafter file, any claims, charges, grievances or complaints against the
Company in or with any administrative, state, federal or governmental entity,
agency, board or court, or before any other tribunal or panel or arbitrators,
public or private, based upon any actions or omissions by the Company occurring
prior to the date of this Agreement, except that Employee is not precluded from
filing any charge with the EEOC or OPEH.

 

13. Authority; Ownership. The Company represents and warrants that the
undersigned has the authority to act on behalf of the Company and to bind the
Company and all who may claim through it to the terms and conditions of this
Agreement. Employee represents and warrants that he has the capacity to act on
his own behalf and on behalf of all who might claim through him to bind them to
the terms and conditions of this Agreement. Employee represents and warrants
that he is the sole and lawful owner of all rights, title and interest in and to
all released matters, claims and demands referred to herein. Employee further
represents and warrants that there has been no assignment or other transfer of
any interest in any such matters, claims or demands which he may have against
the Company. Employee warrants and represents that there are no liens or claims
of lieu or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein.

 

14. No Representations. Each Party represents that it has carefully read and
understands the scope and effect of the provisions of this Agreement. Neither
Party has relied upon any representations or statements made by the other Party
which are not specifically set forth in this Agreement.

 

15. Costs. The Company and Employee shall each bear their own costs, attorneys’
fees and other fees incurred in connection with this Agreement.

 

16. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 

17. Arbitration. The Company and Employee shall attempt to settle all disputes
arising in connection with this Agreement through good faith consultation. In
the event no agreement can be reached on such dispute within fifteen (15) days
after notification in writing by either Party to the other concerning such
dispute, the dispute shall be settled by binding arbitration to be conducted in
San Francisco before the American Arbitration Association under its National
Employment Dispute Resolution Rules, by an arbitrator or judge to be mutually
agreed upon. The arbitration decision shall be final, conclusive and binding on
both Parties and any arbitration award or decision may be entered in any court
having jurisdiction. The Parties agree that the prevailing party in any
arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Company and Employee each
further agree that the prevailing party in any such proceeding shall be awarded
reasonable attorneys’ fees and costs. The Company and Employee each hereby waive
any rights they may have to trial by jury in regard to claims arising out of
this Agreement or the enforcement of this Agreement.

 

18. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee’s separation
from the Company and supersedes and replaces any and all prior agreements and
understandings concerning Employee’s relationship with the Company and his
compensation by the Company other than the Confidentiality Agreement described
above in Paragraph 9.

 

4



--------------------------------------------------------------------------------

19. No Oral Modification. This Agreement may only be amended in writing signed
by Employee and the Company.

 

20. Governing Law. This Agreement shall be governed by the laws of the State of
California without reference to its conflict of laws provisions.

 

21. Acknowledgement of Waiver of Claims under ADEA. Employee acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 and its amendments, including the Older Worker
Benefits Protection Act (“ADEA”), and that this waiver and release is knowing
and voluntary. Employee further acknowledges that he has been advised by this
writing that (a) he should consult with an attorney prior to executing this
Agreement; (b) he has up to twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following the execution of this Agreement
to revoke the Agreement (the “Revocation Period”); and (d) this Agreement shall
not be effective until the Revocation Period has expired (the “Effective Date”).
Notice of revocation shall be made in writing by delivery to the Vice President,
Finance of the Company within the seven-day period provided for herein.

 

22. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

23. Assignment. This Agreement may not be assigned by Employee or the Company
without the prior written consent of the other party. Notwithstanding the
foregoing, this Agreement may be assigned by the Company to a corporation
controlling, controlled by or under common control with the Company without the
consent of Employee.

 

24. Voluntary Execution of Agreement. Employee agrees that he is executing this
Agreement voluntarily and without any duress or undue influence, with the full
intent of releasing all claims. Employee acknowledges that:

 

  (a) He has read this Agreement;

 

  (b) He has been advised by this writing to consult with legal counsel of his
own choice or has voluntarily declined to seek such counsel;

 

  (c) He understands the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d) He is fully aware of the legal and binding effect of the Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.

 

FRED L. RUFFIN

/s/ Fred L. Ruffin

--------------------------------------------------------------------------------

QRS CORPORATION

By:

 

/s/ Jaime Villagomez

--------------------------------------------------------------------------------

Name: Jaime Villagomez

Title: V.P. Finance

 

6